                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                 Case No. 4:12-cr-40097-JPG-1

 BRIAN K. BOULB,

                Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Defendant Brian K. Boulb filed two motions attacking his sentence that touch on the same

problem: Boulb’s assertion that a state conviction of his—which factored into his status as a career

offender within the meaning of U.S.S.G. § 4B1.1 in this Court—has now been vacated for some

reason or another. (ECF Nos. 48, 49.) The Court then explained to Boulb that his motions appear

to be those more properly brought under 28 U.S.C. § 2255, and it warned Boulb that if he did not

file a motion to withdraw those prior motions, then the Court would construe them under that

statute and subject them to the law’s second or successive filing requirements. (ECF No. 50.)

       Boulb has now filed a motion to withdraw, so the Court will GRANT that motion (ECF

No. 51) and FIND AS MOOT his prior motions. (ECF Nos. 48, 49.) Boulb also filed a motion

asking this Court for permission to file a second § 2255 motion, but this Court does not have

jurisdiction to entertain that request—28 U.S.C. § 2255 instructs that only the United States Court

of Appeals for the Seventh Circuit may do so. Accordingly, the Court must DISMISS that motion

for lack of jurisdiction. (ECF No. 52.)

IT IS SO ORDERED.

DATED: JANUARY 15, 2019


                                                 1
    s/ J. Phil Gilbert
    J. PHIL GILBERT
    U.S. DISTRICT JUDGE




2
